Title: From John Adams to Cotton Tufts, 28 June 1789
From: Adams, John
To: Tufts, Cotton



Dear Sir
Richmond Hill June 28. 1789

I have received your favour of the 22.—Mrs Adams, Mr Charles and Miss Lousia, arrived on Wednesday the 24th after a tedious Passage of five days from Newport. We are all very happy.
Mr Samuel Tufts needs no other merit but that of being your Brother, to convince me that he has a great deal: but if he is a Candidate for any Employment he must apply directly to the first Magistrate. The Authority and Duty of the first Executive Magistrate, it is to investigate the Characters and Merits of all Competitors and the Reputation of his Reign is responsible for his faithful and impartial Use of it. I Shall be obliged to you however, for your State of Mr Tuft’s merits. Mr Jackson, of N. Port Mr Pickman of Salem and Mr Sargant of Gloucester have applied I suppose: for Places but this is under the Rose. I am with Sincerest affection
John Adams